Citation Nr: 0006701	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-14 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.




REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The appeal was docketed at the Board in 1998.

In submissions including one dated in December 1998, the 
veteran has asserted a claim for a total rating based on 
unemployability.  Inasmuch as such claim has apparently not 
yet been adjudicated by the RO, it is referred to the RO for 
such purpose.


FINDING OF FACT

Current manifestations of the veteran's service-connected 
PTSD include complaint of continuing to experience Vietnam-
related nightmares, with speech which is relevant, logical 
and easily understood, without panic attacks or problems with 
impulse control; overall impairment attributable to service-
connected PTSD is considerable.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.7 and Part 4, Diagnostic Code 9411, as 
promulgated in 38 C.F.R. § 4.132 (in effect through November 
6, 1996) and 38 C.F.R. §§ 3.321, 4.130 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for PTSD, for which the RO 
has assigned a 50 percent rating in accordance with the 
provisions of Diagnostic Code 9411 of the Rating Schedule.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected PTSD.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to such disability. 

Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
the evaluation of the veteran's service-connected PTSD turned 
on the severity of his overall social and industrial 
impairment.  A 50 percent rating was warranted where such 
impairment was of "considerable" severity; a rating of 70 
percent was warranted where such impairment was "severe".  
38 C.F.R. § 4.132.  

In addition, effective November 7, 1996, VA has revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  See 61 Fed. Reg. 52, 695 (1996) and 38 C.F.R. 
§ 4.130.  Pursuant to Diagnostic Code 9411 under the revised 
criteria, a 50 percent rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Concerning his claim for an increased rating for PTSD, the 
veteran asserts, as his principal contention, that, owing to 
irritability, he experiences a great deal of difficulty in 
working with others.  He also indicates that he continues to 
experience Vietnam-related nightmares.  In this regard, when 
examined by VA in May 1998, the veteran, who was on such 
occasion described by the examiner as being "neatly dressed", 
indicated that he had moved to the country to live "by 
himself" since urban life was "too nerve-wracking"; he also 
alluded to experiencing "Vietnam-based dreams".  He also 
related that he was then employed in maintenance, apparently 
as an electrician, in a position he had held for twelve 
years.  On mental status examination, he was oriented in 
three spheres, and his speech was described as being 
"relevant, logical and easily understood".  He denied 
experiencing panic attacks, and his mood was described as 
being "depressed".  He was noted to experience "no problems 
with impulse control"; falling asleep and staying asleep was 
problematic.  He admitted to being irritable, and having (as 
described by the examiner) "a restricted range of affect".  
The pertinent diagnosis was PTSD, and a score of 42 was 
assigned as being representative of his Global Assessment of 
Functioning (GAF).  The examiner further commented that the 
veteran had "serious impairment occupationally".  

A May 1998 statement from Sally R. Weiss, M.D., indicates 
that the physician had been seeing the veteran since July 
1994.  The veteran's ability to work was noted to have been 
"gradually diminishing", owing to factors including 
irritability and nightmares.  The physician indicated that 
the optimum GAF since she had been seeing the veteran was 
"approximately 45-50".  

A September 1998 statement from a "Vet Center" counselor, 
David E. Grindel, M.Ed., indicated that, owing to problems 
including PTSD symptoms, diabetes and carpal tunnel syndrome, 
the veteran's capacity to work had "decline[d]" over the 
preceding two to three years.  An item dated in December 
1998, which was signed by Mr. Grindel, purports to request 
that the veteran be given a period of medical leave from his 
job owing to PTSD.

An item from Dr. Weiss, dated in (apparently) September 1998, 
indicates that the veteran had related that due to PTSD-
related "problems with concentration", he had begun to 
experience "some electrical accidents at work".  A June 1999 
statement from Dr. Weiss reflects that, due to his diabetes 
and PTSD, the veteran had been "told to discontinue work on a 
permanent basis".  Another item dated in August 1999 reflects 
that, based on his PTSD, the veteran's application for 
disability retirement benefits had been approved.  The item 
further reflects that information was being assembled bearing 
on the veteran's high blood pressure and diabetic neuropathy 
of the hands and feet and carpal tunnel syndrome to determine 
whether any of those conditions comprised "additional 
grounds" for an award of disability retirement benefits.

In considering the veteran's claim for an increased rating 
for his service-connected PTSD, the Board is of the opinion, 
in light of the reasoning advanced hereinbelow, that an 
increased disability evaluation, at least pursuant to the 
criteria which was in effect prior to November 7, 1996, is 
not warranted.  In reaching such conclusion, the Board is 
constrained to point out that the veteran's PTSD would not 
appear to be productive of more than 'considerable' social 
impairment.  In this regard, notwithstanding the veteran's 
assertion in his August 1998 Substantive Appeal that he did 
not have "many friends, if any", the Board cannot overlook a 
1992 Vet Center submission reflecting that he regularly went 
dancing at a social club.  In addition, his PTSD would not 
appear to be productive of more than 'considerable' 
industrial impairment, given the opinion advanced by the VA 
examiner in May 1998 that the veteran's occupational 
impairment was merely 'serious'.  To be sure, the Board is 
aware that the veteran's assigned GAF on the May 1998 VA 
examination was 40 and that an assigned GAF in the higher 
range of 55-60, at least pursuant to DSM-III-R criteria, is 
indicative of "moderate" industrial impairment.  See 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  While the 
fairly low GAF score (of 40) assigned in conjunction with the 
veteran's examination by VA in May 1998 would thus ordinarily 
probably equate with pertinent industrial incapacitation 
which is 'severe' in degree, the latter conclusion is not, in 
the Board's view, substantiated, in the precise circumstances 
of the veteran's appeal, owing to the following 
consideration:  While the Board has not overlooked that the 
veteran's disability retirement application was approved in 
August 1999 based on PTSD, the approval notice itself made 
mention of additional conditions, including diabetes and 
carpal tunnel syndrome, which were potential 'additional 
grounds' for an award of retirement benefits.  The latter 
consideration, at a minimum, raises grave doubt whether the 
veteran was precluded from continuing to work based on PTSD 
alone, especially since in her June 1999 statement, Dr. Weiss 
cited diabetes as well as PTSD as the reasons given the 
veteran (though by whom it is uncertain) why he was obliged 
'to discontinue' working on a permanent basis.  But the more 
persuasive evidence that the veteran's PTSD does not occasion 
more than 'considerable' industrial impairment (nor, it is 
even more certain, preclude him from maintaining 
substantially gainful employment) comes from the veteran 
himself.  In this regard, in a July 1998 submission he 
lamented that in order to be awarded his "correct" 
(presumably 70 if not 100 percent) rating for PTSD he would 
have to "leave[]" his employment, but declined to do so lest 
he in so doing forfeit what he had "already accrued" to that 
point, thereby risking ruination "the rest of [his] life."  
This item from the veteran thus removes all doubt that, at 
least in his own mind, he does not regard his PTSD as 
occasioning any appreciable industrial incapacitation.  On 
assessing the foregoing in conjunction with the reasoning 
advanced above bearing on the degree of social incapacitation 
traceable to the veteran's PTSD, the Board is readily 
persuaded that an increased disability rating for his PTSD 
under Code 9411, as promulgated prior to November 7, 1996, is 
not in order.

The Board is, in addition, of the opinion that entitlement to 
a rating in excess of 50 percent for the veteran's service-
connected PTSD is not warranted pursuant to the revised 
above-addressed criteria (for Diagnostic Code 9411) that 
became effective November 7, 1996.  In reaching this 
conclusion, the Board would point out that while even 
circumlocutory or stereotypical speech would (if present) 
still only be characteristic of disability warranting a 50 
percent rating under the above-cited revised criteria, when 
the veteran was examined by VA in May 1998 his speech was 
described as being 'relevant, logical and easily understood'.  
Further, while neglect of personal appearance or impaired 
impulse control are each characteristic of pertinent 
disablement warranting a 70 percent rating under the revised 
criteria, the veteran, in contrast, was described as being 
'neatly dressed' on the occasion of the May 1998 VA 
examination, a finding on which, significantly, was 'no 
problems with impulse control'.  In the course of the same 
examination, the veteran denied experiencing panic attacks, 
such consideration being separately characteristic of 
pertinent disability warranting an evaluation of less than 50 
percent in accordance with the revised criteria.  Further, 
while the Board has no reason to dispute the veteran's 
assertion on the May 1998 VA examination that he experienced 
trouble with sleeping, it would nevertheless point out that 
even chronic sleep impairment (if in fact present) due to his 
PTSD is independently indicative of disability warranting 
only a 30 percent rating.  See 61 Fed. Reg. 52, 702 (1996).  
Given the foregoing observations, then, and in the apparent 
absence of any pertinent manifestation independently 
representative of a 70 percent disability rating under the 
revised criteria, the Board is readily persuaded that, in 
accordance with the above-cited revised criteria that became 
effective on November 7, 1996, a rating for PTSD in excess of 
50 percent is not in order.  38 C.F.R. § 4.130.

In determining that entitlement to a rating in excess of 50 
percent for the veteran's service-connected PTSD is not 
warranted, the Board has, with respect to each set of 
criteria addressed in such analysis, given consideration to 
the provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show, 
relative to each promulgation of the pertinent criteria 
addressed above, that the actual manifestations of the 
veteran's service-connected PTSD more closely approximate 
those required for a 70 percent rating than they do the 50 
percent rating presently assigned.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.7 and Part 4, Diagnostic Code 9411, as 
promulgated in 38 C.F.R. § 4.132 (in effect through November 
6, 1996) and 38 C.F.R. § 4.130.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran has 
offered no objective evidence that impairment traceable to 
his service-connected PTSD plays a role in his current non-
working status or perceived unemployability to a degree 
greater than that contemplated by the regular schedular 
standards which, as noted above, contemplate impairment in 
earning capacity in civil occupations.  Therefore, an 
exceptional or unusual disability picture (i.e., one where 
the veteran's currently assigned pertinent rating is found to 
be inadequate) is not presented.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, in the absence of such factors, the 
Board determines that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.



ORDER

An increased rating for PTSD is denied. 


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 

